United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 20, 2020                  Decided July 31, 2020

                        No. 19-1163

 NATIONAL WEATHER SERVICE EMPLOYEES ORGANIZATION,
                    PETITIONER

                              v.

          FEDERAL LABOR RELATIONS AUTHORITY,
                     RESPONDENT


            On Petition for Review of an Order of
            the Federal Labor Relations Authority


     Richard J. Hirn argued the cause and filed the briefs for
petitioner.

    Noah Peters, Solicitor, Federal Labor Relations Authority,
argued the cause for respondent. With him on the brief was
Rebecca J. Osborne, Deputy Solicitor.

    Before: ROGERS, GRIFFITH and KATSAS, Circuit Judges.

    Opinion for the court by Circuit Judge ROGERS.

    ROGERS, Circuit Judge: The National Weather Service
Employees Organization (the “Union”) challenges an order of
the Federal Labor Relations Authority (the “Authority”)
overturning an arbitrator’s award in a dispute arising from a
                               2
termination provision of a collective bargaining agreement (the
“CBA”) between the Union and the National Weather Service
(the “Employer”). When the Employer invoked that provision,
the Union objected that the conditions of the termination
provision had not been met and that the termination amounted
to both a breach of the CBA and an unfair labor practice under
5 U.S.C. § 7116(a)(1) and (a)(5), because the Employer
repudiated the agreement. An arbitrator agreed with the Union
that the Employer’s termination was a breach of the CBA, but
ruled that the Employer did not commit an unfair labor
practice. Both parties filed exceptions. The Authority ruled
that there was neither a breach of the CBA nor an unfair labor
practice and vacated the Arbitrator’s decision.

     The Union petitions for review, contending that the
Authority acted contrary to law by improperly substituting its
judgment for that of the Arbitrator on the breach issue, and
acted arbitrarily and capriciously by disregarding its precedent
in determining that the Employer did not commit an unfair
labor practice. For the following reasons, we grant the petition
for review as to the Authority’s disposition of the breach claim
and deny the petition as to the Authority’s disposition of the
unfair labor practice claim. In vacating the Arbitrator’s breach
determination, the Authority’s thorough, substantive review
failed to conform to the proper standard of review. In contrast,
the Authority’s explanation of the unfair labor practice issue,
although terse, was not arbitrary or capricious. We remand the
case to the Authority for any further proceedings that may be
necessary.

                               I.

   The Employer is a federal agency whose non-management
employees are represented by the Union. Since the 1980s, the
Employer and the Union had been parties to a CBA. Article
                                3
29, § 1 of the CBA provides that the agreement shall continue
from year to year unless one party notifies the other of its desire
to renegotiate. Article 29, § 3 of the CBA provides that the
CBA “will remain in effect for 90 calendar days from the start
of formal renegotiation or amendment” of the CBA. NWS–
NWSEO Collective Bargaining Agreement art. 29, § 3 (Oct.
25, 2001). Once the 90-day period has ended, either party may
unilaterally terminate the CBA if “an agreement has not been
reached and the services of neither [the Federal Mediation and
Conciliation Service] nor the [Federal Service Impasses Panel]
have been invoked.” Id.

     The Federal Mediation and Conciliation Service (the
“Service”) is “an independent agency that maintains a roster of
arbitrators who handle labor-management disputes,” Fed.
Educ. Ass’n v. FLRA, 927 F.3d 514, 516 (D.C. Cir. 2019),
responsible for “provid[ing] services and assistance to agencies
and exclusive representatives in the resolution of negotiation
impasses,” 5 U.S.C. § 7119(a). If the agency and union are
unable to “resolve a negotiation impasse,” notwithstanding the
assistance of the Service or third-party mediators, they may
request the assistance of the Federal Service Impasses Panel
(the “Panel”), an entity within the Authority. Id. § 7119(b). Its
function “is to provide assistance in resolving negotiation
impasses between agencies and exclusive representatives,” id.
§ 7119(c)(1), and it is empowered to “recommend to the parties
procedures for the resolution of the impasse” or otherwise
assist the parties in resolving the impasse themselves or, if that
fails, “take whatever action is necessary and not inconsistent
with [the Federal Service Labor–Management Relations Act]
to resolve the impasse,” id. § 7119(c)(5). In sum, the “Panel
serves as a mechanism of last resort in the speedy resolution of
disputes after negotiations have failed.” Council of Prison
Locals v. Brewer, 735 F.2d 1497, 1501 (D.C. Cir. 1984).
                               4
     In July 2015, the Employer notified the Union of its desire
to renegotiate the CBA. In November 2015, the parties had
their first face-to-face negotiation over the ground rules that
would govern renegotiation of the CBA. When the parties
could not agree on ground rules, the Employer requested the
assistance of the Panel. Finally, after further unsuccessful
negotiation sessions, the Panel conducted a mediation in
October 2016 during which the parties were able to agree on
ground rules.

     In January 2017, the Employer sent its first round of
substantive bargaining proposals to the Union. The Union,
concerned that the negotiations “would not go smoothly,”
preemptively requested the assistance of the Service, and then
responded to the Employer with its own substantive proposals
in March 2017. In April 2017, the parties met face-to-face to
negotiate over their substantive proposals. In July 2017, the
Employer provided written notice terminating the CBA. It
notified the Union that “CBA terms continue as past practices
and remain in effect until there is a new agreement;” so until
that time the Employer would “maintain the status quo,
operating under the procedures and policies” of the CBA.
Email from David Murray, Senior Adv’r to the Employer, to
Dan Sobien, Union Pres. (July 21, 2017).

     The Union objected that because the services of the
Service and the Panel had been invoked during negotiations,
Article 29, § 3 of the CBA prohibited the Employer from
unilaterally terminating the CBA. As such, the Union argued,
the Employer’s termination was a breach of the CBA. The
Union also argued that by unilaterally cancelling the
agreement, the Employer had committed an unfair labor
practice by repudiating the CBA in violation of 5 U.S.C.
§ 7116(a)(1) and (a)(5).
                               5
    The parties submitted their dispute to arbitration. An
Arbitrator understood that the parties’ dispute over whether the
Employer had breached the CBA turned on when “formal
renegotiation” of the CBA began. The Union submitted that it
began when the parties started ground-rule negotiations in
November 2015. If that were the case, then the Employer’s
November 2015 invocation of the Panel occurred within the
90-day window established by Article 29, § 3, and the
termination of the agreement was improper. On the other hand,
the Employer submitted that “formal renegotiation” did not
begin until the parties began face-to-face negotiation of the
substantive provisions of the new CBA, in April 2017. If that
were the case, then the Union’s July 2017 request for a
mediator from the Service to attend the negotiations was
outside the 90-day window, and the termination of the
agreement was permitted.

     The Arbitrator first determined that the Employer
breached the CBA by terminating the agreement in July 2017.
His decision rested on an analysis of when “formal
renegotiation” of the CBA began. He agreed with the Union’s
interpretation that such renegotiation began when the parties
commenced ground-rule negotiations in 2015, stating that the
parties’ ground-rule negotiation “contain[ed] all of the indicia
of ‘formal’ negotiations whether ‘substantive’ or not,” pointing
to the extended bargaining process, the fact that the parties
ultimately agreed to a six-page memorandum of understanding
on ground rules, and the participation of both the Service and
the Panel. Dec. & Award at 16 (Mar. 1, 2018). Second, the
Arbitrator determined that the Employer had not committed an
unfair labor practice. See id. at 18. Although the Employer
had breached the CBA when it announced it was terminating
the CBA, the Arbitrator reasoned that the Employer had
continued to honor its terms in practice by, for example,
following the arbitration procedures provided in the CBA. Id.
                                6
In order to remedy the breach of the CBA, the Arbitrator
ordered that the Employer rescind its notice of CBA
termination and return to the contractual status quo ante. Id. at
20. Both parties filed exceptions to the Arbitrator’s Award,
with the Employer contending that the Award failed to “draw
its essence” from the CBA.

     The Authority granted the Employer’s exception, ruling
that “the Arbitrator’s reliance on several extraneous factors —
on how long those preliminary negotiations dragged on, the
length of the [memorandum of understanding], and the fact that
[the Service] and [the Panel] had to get involved in those
negotiations — led to conclusions about when ‘formal’
renegotiations began that are not consistent with the undisputed
purpose and intent of Article 29, § 3.” Nat’l Weather Serv.
Emps. Org., 71 F.L.R.A. 380, 382 (2019) (“Order”). The
Authority stated that because the purpose of Article 29, § 3 was
to “incentiv[ize] the completion of negotiations, ground-rules
bargaining — which merely marked the start of negotiations
— could not, and did not, trigger the ninety-day period for
‘formal renegotiations’ under Article 29.” Id. In agreeing with
the Arbitrator’s determination that the Employer had not
committed an unfair labor practice, the Authority rested on its
determination that the Employer had not breached the CBA.
The Authority stated that the Employer informed the Union
that it would abide by the terms of the terminated CBA as past
practices and had done so, such that “all provisions of the CBA
remain in effect to date.” Id. at 383. Further, because the
Employer’s termination of the CBA rested on a “reasonable
interpretation” of Article 29, § 3, the Authority stated that there
would have been no unfair labor practice even if the Employer
had breached the agreement. Id. The Authority vacated the
Arbitrator’s Award. Id. One Member dissented, taking the
position that the Arbitrator had correctly interpreted “formal
renegotiation” and that the Employer’s termination of the CBA
                                7
amounted to a repudiation and thus an unfair labor practice. Id.
at 384–86 (Member DuBester, dissenting). The Union petitions
for review of the Authority’s Order.

                               II.

     The Union challenges the Authority’s Order, contending
that the Authority’s searching, substantive review of the
Arbitrator’s interpretation of the CBA term “formal
renegotiation” is contrary to the standard of review that the
Authority must apply in reviewing an arbitrator’s decision.
The court’s review, in turn, is limited to determining whether
the Authority’s Order is arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with the law. 5
U.S.C. § 7123(c); id. § 706(2)(A).

                               A.

     A threshold issue is whether the court has jurisdiction to
decide this issue. The Authority maintains that the court lacks
jurisdiction to review an Authority order stemming from
arbitration awards unless the order “involves an unfair labor
practice.” 5 U.S.C. § 7123(a). This means, in the Authority’s
view, that the court may review only the Authority’s
determination that the Employer did not commit an unfair labor
practice, not its determination that the Employer did not breach
the CBA. But there is no support for the proposition that the
court may review only those portions of the Authority’s order
that involve the unfair labor practice claim.

    Such a restriction on the scope of the court’s jurisdiction is
inconsistent with the plain meaning of the statutory text, which
provides that the court has jurisdiction to review an “order” that
“involves an unfair labor practice.” 5 U.S.C. § 7123(a). The
most natural interpretation of this provision is that so long as
                               8
the order disposes of an unfair labor practice claim — which
the Authority’s Order under review here does — the court has
jurisdiction to review it. By granting the court jurisdiction to
review the entire order, the statute forecloses the Authority’s
view that the court may review only the portion of the order
that discusses the alleged unfair labor practice.

    Further, the court has already interpreted this provision to
require only “that a statutory unfair labor practice be discussed
in some way in, or be some part of, the Authority’s order.”
Overseas Educ. Ass’n v. FLRA, 824 F.2d 61, 65 (D.C. Cir.
1987). That requirement is satisfied here; the Authority
devoted a section of its opinion, entitled “The Agency’s
termination did not constitute a repudiation,” to the issue of
whether the Employer “unlawfully repudiate[d] the CBA in
violation of § 7116(a)(1) and (5) of the Statute.” Nat’l Weather
Serv. Emps. Org., 71 F.L.R.A. at 382–83. The Order thus
“involves an unfair labor practice,” 5 U.S.C. § 7123(a), and is
reviewable in its entirety.

    The cases on which the Authority relies are not to the
contrary. First, the Authority cites Association of Civilian
Technicians, N.Y. State Council v. FLRA, 507 F.3d 697 (D.C.
Cir. 2007) (“ACT”), which stated that a “secondary effect on
the unfair labor practice claim is not sufficient to qualify the
order as one that involves an unfair labor practice.” Id. at 699
(internal quotation marks omitted). The Authority suggests
that this is similarly an instance in which the Employer’s
complained-of behavior has only a “secondary effect” on the
Union’s unfair-labor-practice claim. That contention is
unpersuasive. In ACT, the issue of whether the employer had
committed an unfair labor practice was not before the arbitrator
and therefore not before the Authority. To the contrary, the
arbitrator addressed only the issue of whether the employer
agency had violated the CBA and, if so, what the appropriate
                               9
remedy should be. See id. at 698. The union had suggested
that the employer’s conduct also amounted to an unfair labor
practice, but the arbitrator found that the issue was not before
her and refused to address whether the employer had
committed an unfair labor practice. See id. After the arbitrator
ruled in favor of the employer, the union then filed an exception
with the Authority, contending that she had erred in failing to
address the union’s contention that the employer had
committed an unfair labor practice. See id. The Authority
denied the exception, finding that the arbitrator had not erred
in framing the issues as arising solely under the collective
bargaining agreement. Id. Thus, the order that the petitioner
asked the court to review said nothing about an unfair labor
practice, except that the arbitrator properly did not address
whether there had been an unfair labor practice.

    Here, in contrast, the parties stipulated the issues for the
Arbitrator to decide, including: “Did the [Employer] commit
an unfair labor practice (ULP) in violation of 5 U.S.C.
§ 7116(a)(1) and (5) by repudiating the parties’ 2001 CBA?”
Arb. Dec. & Award at 14 (Mar. 1, 2018). The Arbitrator
accepted those stipulations. Id. The Authority Order under
review addressed whether the Employer had committed an
unfair labor practice and ruled that it had not. Nat’l Weather
Serv. Emps. Org., 71 F.L.R.A. at 382–83. As the court in ACT
noted, an order must only “include some ‘sort of substantive
evaluation of a statutory unfair labor practice’” to be
reviewable under § 7123(a), ACT, 507 F.3d at 699 (quoting
Overseas Educ. Ass’n, 824 F.2d at 71), which is true here.
Thus, unlike the order in ACT, the Order under review here
“involves an unfair labor practice,” 5 U.S.C. § 7123(a).

   Next, the Authority suggests that American Federation of
Government Employees, Local 2510 v. FLRA, 453 F.3d 500
(D.C. Cir. 2006) (“AFGE”), stands for the proposition that the
                                10
court can review an order of the Authority only to “insure
uniformity in the case law concerning unfair labor practices,”
id. at 505. That suggestion is unpersuasive. In AFGE, an
arbitrator determined that two employer activities were unfair
labor practices and ordered the employer to cease and desist.
Id. at 502. In a subsequent, separate opinion, the arbitrator
awarded the union attorneys’ fees. Id. The employer did not
challenge the first ruling but did file exceptions to the later
attorneys’ fees award. Id. The Authority granted one of the
employer’s exceptions and ruled that the attorneys’ fees
awarded by the arbitrator were excessive. Id. at 503. The union
petitioned the court for review of that order. Because “[i]n the
order [then] before [the court] the Authority addressed only the
fee award,” the order did not involve an unfair labor practice
and the court therefore lacked jurisdiction to consider it. Id. at
504. As explained, the Order under review here expressly
addresses whether the employer committed an unfair labor
practice and concludes that it did not. AFGE therefore does not
dictate that the court lacks authority to decide whether the
Authority applied the correct standard of review.

                                B.

     When reviewing an arbitrator’s award, the Authority is
required to apply a similarly deferential standard of review to
that a federal court uses in private-sector labor-management
issues. 5 U.S.C. § 7122(a)(2); see Am. Fed’n Gov’t Emps.,
Council 220, 54 F.L.R.A. 156, 159 (1998). The Authority may
vacate an arbitrator’s award only when it is “contrary to any
law, rule, or regulation,” or “on other grounds similar to those
applied by Federal courts in private sector labor-management
relations.” 5 U.S.C. § 7122(a). “Congress thus appears to have
intended that in the area of arbitral awards the Authority would
play in federal labor relations the role assigned to district courts
in private sector labor law.” Griffith v. FLRA, 842 F.2d 487,
                              11
491 (D.C. Cir. 1988). The Authority has acknowledged that it
“has consistently reviewed arbitral awards under the
deferential standards adopted by the Federal courts.” Social
Security Admin., 63 F.L.R.A. 691, 692 (2009).

     Consequently, the Authority reviews an arbitrator’s
decision highly deferentially, only to ensure that the
arbitrator’s award “draws its essence from the collective
bargaining agreement.” United Steelworkers of Am. v.
Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960).
“[A]s long as the arbitrator is even arguably construing or
applying the contract and acting within the scope of his
authority,” the Authority may not reverse the arbitrator’s award
even if it is “convinced he committed serious error.” United
Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38
(1987).

    Here, the Authority’s sole inquiry under the proper
standard of review should have been whether the Arbitrator
was “even arguably construing or applying the [CBA].” Misco,
484 U.S. at 38. Whether the Arbitrator correctly interpreted the
CBA was beyond the scope of the Authority’s review. Yet the
Authority engaged in a much more searching review of the
Arbitrator’s decision than permitted by law. The Arbitrator
recognized that the core dispute with respect to the Union’s
breach-of-CBA complaint involved a “determination as to
when the parties’ commenced ‘formal renegotiation’ of their
CBA.” Dec. & Award at 15. More than three pages of his
decision analyzed the meaning of the CBA term “formal
renegotiation,” and thus was “construing or applying the
[CBA],” Misco, 484 U.S. at 38. In concluding that the
Arbitrator’s Award “fails to draw its essence” from the CBA,
the Authority offered no analysis other than to explain that
Arbitrator’s interpretation of “formal renegotiations” was
incorrect. Nat’l Weather Serv. Emps. Org., 71 F.L.R.A. at
                               12
381–82. The Authority’s view that the Arbitrator erred in his
interpretation of the CBA is inadequate to warrant vacatur of
the Arbitrator’s Award. Because the Authority failed to apply
the correct standard of review, it acted contrary to law. The
Authority’s response, that its decision was not arbitrary,
capricious, or contrary to law because its interpretation of
Article 29, § 3 was not unreasonable, is beside the point. The
issue is not whether the Authority reasonably construed Article
29, § 3 but rather whether it acted lawfully by applying the
proper standard of review to the Arbitrator’s interpretation of
Article 29, § 3.

                              III.

     The Union’s additional contention fares less well. It
contends that the Authority’s decision that the Employer did
not repudiate the CBA, and thus did not commit an unfair labor
practice, was arbitrary and capricious because it failed to apply
relevant Authority precedent. The Authority responds that it
relied on its longstanding precedent that a party does not
repudiate a contract if it acts in accordance with a reasonable
interpretation of an ambiguous contract term.

     The Authority gave three reasons for its determination that
the Employer did not commit an unfair labor practice. First, it
relied on its ruling that the Employer had not breached the
agreement; certainly, the alleged breach of the CBA could not
constitute an unfair labor practice if there was no breach. Yet
as explained, that breach ruling cannot be sustained and
therefore cannot justify the determination that there was no
unfair labor practice. Second, the Authority reasoned that there
was no repudiation because the Employer’s own
communications to the Union stated that “CBA terms continue
as past practices and remain in effect until there is a new
agreement.” Nat’l Weather Serv. Emps. Org., 71 F.L.R.A. at
                                13
383 (quoting Union Exh. 19). The Union objects that this
cannot be the basis of the Authority’s finding of no unfair labor
practice because the repudiation occurred when the Employer
announced it was terminating the CBA, and that whether the
Employer thereafter abided by its terms was immaterial. The
court need not address this issue, however, because the
Authority’s third ground for determining that the Employer did
not commit an unfair labor practice, namely that the Employer
relied on a reasonable interpretation of Article 29, § 3 in
unilaterally terminating the agreement, is adequate to sustain
its ruling.

     To determine whether a breach of a CBA amounts to
repudiation, the Authority applies a two-pronged test. Dep’t of
Justice, Bureau of Prisons, 68 F.L.R.A. 786 (2015). The first
prong asks whether the breach was “clear and patent” and
requires the Authority to “analyze the clarity of the provision
that the charged party allegedly breached.” Id. at 788. “The
Authority will not find a repudiation where a party acts in
accordance with a reasonable interpretation of an unclear
contractual term.” Id. The second prong asks whether the
breached provision “go[es] to the heart of the parties’
agreement.” Id. “Under the second prong, the Authority
focuses on the importance of the provision that was allegedly
breached relative to the agreement in which it is contained.”
Id. The more important the provision to the parties’ agreement,
the more likely its breach amounts to repudiation of the
contract. Moreover, in analyzing the relative importance of the
allegedly breached provision, “expressly rejecting an
agreement in its entirety will always amount to a clear and
patent breach that goes to the heart of the agreement.” Id.
“[W]here the meaning of a particular agreement term is
unclear, acting in accordance with a reasonable interpretation
of that term, even if it is not the only reasonable interpretation,
does not constitute a clear and patent breach of the terms of the
                               14
agreement.” Dep’t of the Air Force, 375th Mission Support
Squadron, Scott Air Force Base, 51 F.L.R.A. 858, 862 (1996).

     The Authority reasonably applied this established
precedent in determining that the Employer’s invocation of
Article 29, § 3 to terminate the CBA did not amount to
repudiation of the agreement. Further, the Authority ruled,
even if the Employer breached the CBA by unilaterally
terminating it, “[a]t a minimum, the Agency acted upon a
reasonable interpretation of Article 29, § 3 in terminating the
CBA.” Nat’l Weather Serv. Emps. Org., 71 F.L.R.A. at 383.
The Union, however, points to the Authority’s instruction in
Department of Justice, 68 F.L.R.A. at 788, that “expressly
rejecting an agreement in its entirety will always amount to a
clear and patent breach that goes to the heart of the agreement.”
So, by announcing that it was unilaterally terminating the CBA,
the Union maintains, the Employer expressly rejected the
agreement in its entirety and thereby repudiated the agreement,
regardless of whether its interpretation of Article 29, § 3 was
reasonable.

     There is some tension between the Authority precedent
relied upon by the Authority, ruling that no repudiation occurs
when a party relies on a reasonable interpretation of a contract
term, and the Authority precedent relied upon by the Union,
ruling that express rejection of a CBA will always amount to
repudiation. The Authority made no attempt to resolve this
conflict and did not analyze the line of authority upon which
the Union relied.

     “A fundamental norm of administrative procedure requires
an agency to treat like cases alike.” Westar Energy, Inc. v.
FERC, 473 F.3d 1239, 1241 (D.C. Cir. 2007). “We have held
that ‘[r]easoned decision making . . . necessarily requires the
agency to acknowledge and provide an adequate explanation
                             15
for its departure from established precedent,’ and an agency
that neglects to do so acts arbitrarily and capriciously.”
Jicarilla Apache Nation v. U.S. Dep’t of Interior, 613 F.3d
1112, 1119 (D.C. Cir. 2010) (alterations in original) (quoting
Dillmon v. NTSB, 588 F.3d 1085, 1089–90 (D.C. Cir. 2009)).
Consequently, Authority decisions that “‘conflict with prior
[Authority] precedent’ will be overturned.” Dep’t of the Navy,
Naval Aviation Depot v. FLRA, 952 F.2d 1434, 1439 (D.C. Cir.
1992) (quoting Am. Fed’n of Gov’t Emps., Local 32 v. FLRA,
853 F.2d 986, 991 (D.C. Cir. 1988)). Although the court has
“never approved an agency’s decision to completely ignore
relevant precedent,” it will “‘permit agency action to stand
without elaborate explanation where distinctions between the
case under review and the asserted precedent are so plain that
no inconsistency appears.’” Id. (quoting Bush-Quayle ’92
Primary Comm., Inc. v. FEC, 104 F.3d 448, 454 (D.C. Cir.
1997)). “While the [Authority] need not address every
precedent brought to its attention, it must provide an
explanation where its decisions appear to be ‘on point.’”
Brusco Tug & Barge Co. v. NLRB, 247 F.3d 273, 277 (D.C.
Cir. 2001) (quoting Gilbert v. NLRB, 56 F.3d 1438, 1448 (D.C.
Cir. 1995)). But “where the circumstances of the prior cases
are sufficiently different from those of the case before the
court, an agency is justified in declining to follow them, and
the court may accept even a ‘laconic explanation as an “ample”
articulation of its reasoning.’” Gilbert, 56 F.3d at 1445
(quoting Hall v. McLaughlin, 864 F.2d 868, 873 (D.C. Cir.
1989)).

     Despite this shortcoming, the precedent that the Union
cites is “sufficiently distinguishable to assure that the
[Authority’s failure] does not present a danger that it has
arbitrarily departed from its own precedents.” New England
Grain & Feed Council v. ICC, 598 F.2d 281, 285 (D.C. Cir.
1979). Here, determining whether the Employer repudiated the
                               16
CBA requires interpreting Article 29, § 3, because if the
Employer’s interpretation was correct then there was no breach
and thus certainly no unfair labor practice. Put another way,
although the Employer did reject the CBA in the sense that it
terminated the agreement, it did so in express reliance on a term
of that agreement that authorized its termination in some
circumstances. The Employer thus purported to be acting in
compliance with the CBA. That is enough to bring it within
the reach of the Authority’s longstanding precedent that there
is no repudiation when a party relies on a reasonable
construction of a CBA term. And that fact distinguishes the
instant case from the cases on which the Union relies in which
the Authority has found that an employer repudiated a CBA by
rejecting it in its entirety.

     In none of those cases did the repudiating party invoke a
provision of the agreement that provided for its cancellation.
For example, in Department of Defense Dependents School, 50
F.L.R.A. 424 (1995), the Authority found that the employer
had repudiated the CBA when it announced to the union “that
the agreement could not be recognized.” Id. at 436. Yet the
employer’s only basis for its announcement was a substantive
disagreement with the terms of that agreement. See id. Unlike
the present case, the agreement there contained no provision
for its own termination. Similarly, in American Federation of
Government Employees, 21 F.L.R.A. 986 (1986), the Authority
ruled that a union had repudiated a Memorandum of
Understanding when it “rescinded” the Memorandum “in its
entirety and refused to abide by the terms set forth therein.” Id.
at 986, 988. Yet the union there provided no basis for that
decision other than its view that all matters were still “on the
table,” id. at 987, and did not purport to terminate the
Memorandum pursuant to a term of the Memorandum itself.
The Authority’s decision is evidently based on the reasonable
view that a party to a CBA does not reject an agreement in its
                              17
entirety by unilaterally terminating it when the CBA can be
reasonably interpreted to confer on that party a right to do so.
When a CBA provides a mechanism for its own termination, a
party abides by, rather than rejects, the agreement by availing
itself of that mechanism.

     Although not articulated by the Authority, this distinction
is sufficiently evident that the court is confident that the
Authority has not arbitrarily departed from its established
precedent, see Gilbert, 56 F.3d at 1446. Because the Authority
reasonably applied its precedent to determine that the
Employer did not repudiate the CBA even if it breached it, its
decision that there was no unfair labor practice is neither
arbitrary nor capricious and must be left undisturbed.

     Accordingly, the court grants the petition for review as to
the Authority’s disposition of the breach claim, denies the
petition as to the Authority’s disposition of the unfair labor
practice claim, and remands the case to the Authority for any
further proceedings that may be necessary.